              IN IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Christopher Moton, Jr.,                )      C/A No.: 1:19-1377-MGL-SVH
                                        )
                    Plaintiff,          )
                                        )
                                        )
       vs.                              )
                                        )                 ORDER
 Director Patricia Ray,                 )
                                        )
                    Defendant.          )
                                        )

      Christopher Moton, Jr. (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this civil rights action alleging a violation of his

constitutional rights pursuant to 42 U.S.C. § 1983. This matter is before the

court on Plaintiff’s motion for appointment of counsel. [ECF No. 3].

      There is no right to appointed counsel in § 1983 cases. Cf. Hardwick v.

Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power

to exercise its discretion to appoint counsel for an indigent in a civil action, 28

U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such

appointment “should be allowed only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). Plaintiff states he needs counsel because:

(1) his imprisonment will greatly limit his ability to litigate, (2) the issues in

his case are complex, (3) he does not have access to a law library, (4) he is

currently in administrative segregation, and (5) an attorney would aid his
ability to cross-examine witnesses at trial. [ECF No. 3 at 1–2].

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case. Accordingly, Plaintiff’s request for a

discretionary appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.

      IT IS SO ORDERED.



May 13, 2019                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
